United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
CARL VINSON VETERANS MEDICAL
CENTER, Dublin, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2137
Issued: July 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 23, 2010 appellant filed a timely appeal from the February 22, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs denying her request for
reconsideration on the grounds that it was not timely filed and failed to establish clear evidence
of error. Because more than one year elapsed between the last merit decision dated March 10,
2008 to the filing of the appeal, the Board lacks jurisdiction to review the merits of appellant’s
claim pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c)
and 501.3.2

1
2

5 U.S.C. §§ 8101-8193.

For Office decisions issued prior to November 19, 2008, a claimant has up to one year to file a Board appeal.
See 20 C.F.R. § 501.3(d)(2). For Office decisions issued on or after November 19, 2008, a claimant has 180 days to
file a Board appeal. See 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether OWCP properly determined that appellant’s reconsideration request
was not timely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
On January 22, 2008 appellant, then a 55-year-old nurse, filed an occupational disease
claim alleging that the aching and radiating pain occurring from the top of her right hip into the
mid-buttock was due to her federal employment. She first knew of her condition on January 15,
2008 and reported that it to her supervisor and sought medical treatment on January 16, 2008.
Appellant returned to work on January 17, 2008. A September 11, 2007 report from Dr. Peter O.
Holliday, a Board-certified neurological surgeon, advised that appellant had back surgery 12
months prior and had reached maximum medical improvement.
In a February 5, 2008 letter, OWCP advised appellant of the factual and medical evidence
needed to support her claim.
In response, OWCP received a partial copy of appellant’s occupational disease claim, a
statement from her noting that her supervisor made an incorrect finding in block 35 of the claim
and correcting it to reflect that her previous back injury was and continued to be to her cervical
spine and left upper extremity with radiculopathy. In a February 25, 2008 statement, James G.
Hampton, a workers’ compensation specialist for the employing establishment, challenged
appellant’s claim. He acknowledged inspecting appellant’s work site and advising her
supervisor to make ergonomic changes to prevent future injury.
In a January 16, 2008 duty status report, an unknown family practitioner diagnosed hip
pain. The injury was described as “leaning forward taking manual [unreadable] felt twinge (R)
hip progressed to pain.” The physician opined that appellant’s hip pain was not due to the
described injury.
By decision dated March 10, 2008, OWCP denied appellant’s claim on the grounds that
she had failed to establish the fact of injury. It found that the evidence was insufficient to
establish that the exposure occurred as alleged and no medical evidence was received addressing
the claimed work. Appellant did not describe the duties or job factors believed responsible for
her hip complaints and there was no medical on file which supported an injury caused by any job
factors.
In a November 14, 2009 letter received by OWCP on December 2, 2009, appellant
requested reconsideration. She requested assistance in obtaining a job description to document
her work exposure and “inappropriate equipment” that led to injury over a period of time.
Appellant reported the low sitting patient chair was a potential safety hazard to her unit
supervisor on the second day in her position and, while he agreed with her analysis, the situation
was never corrected in the months she worked there. She alleged managerial negligence
regarding the nonreplacement of her chair and discussed ergonomics and her employer’s
responsibility to provide a safe working environment.

2

Appellant submitted medical evidence previously of record and a February 13, 2009
diagnostic test of the cervical, thoracic and lumbar spine. Dr. George Stefanis, a Board-certified
neurological surgeon, treated appellant January 18, 2008 to May 8, 2009. In January 21 and
February 13, 2009 reports, he noted that appellant had a work-related injury and underwent back
surgery on June 12, 2006. Appellant started to experience pain in her neck and both shoulders
due to a locked bathroom door incident which involved pulling to open the door. Dr. Stefanis
stated that, since she went back to work, she had intermittent complaints of right-sided sciatica
which appellant felt was due to not having an ergonomic chair. While they had requested an
ergonomic chair, it was not obtained for her. Dr. Stefanis set forth findings on examination and
noted that appellant would undergo cervical and lumbar myelogram and a postmyelogram
computerized tomography scan to rule out a herniated disc. In a February 13, 2009 report, he
advised that a cervical myelogram showed a solid fusion at C5-6 and a herniated disc with nerve
root compression at L4-L5 with degeneration. The remainder of the reports noted appellant’s
progress.
By decision dated February 22, 2010, OWCP denied appellant’s request for
reconsideration on the grounds that it was untimely filed and failed to present clear evidence of
error.
LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit, a
claimant must file her application for review within one year of the date of that decision.3 The
Board has found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted OWCP under section 8128(a) of the Act.4
OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, OWCP must
nevertheless undertake a limited review to determine whether the application establishes clear
evidence of error.5 OWCP regulations and procedure provide that OWCP will reopen a
claimant’s case for merit review, notwithstanding the one-year filing limitation set forth in 20
C.F.R. § 10.607(a), if the claimant’s application for review shows clear evidence of error on the
part of OWCP.6
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.7 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.8 Evidence which does not raise a
3

20 C.F.R. § 10.607(a).

4

5 U.S.C. § 2128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

5

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

6

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.3d (January 2004).
7

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

8

See Leona N. Travis, 43 ECAB 227, 240 (1991).

3

substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.9 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.10 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.11 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP’s decision.12
The Board makes an independent determination of whether a claimant has submitted
clear evidence of error on the part of the Office or abused its discretion in denying merit review
in the face of such evidence.13
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
An application requesting reconsideration must be sent within one year of the OWCP decision or
any subsequent merit decision.14 As appellant’s November 14, 2009 request for reconsideration
was submitted more than one year after the March 10, 2008 Office merit decision, it was
untimely filed. Consequently, she must demonstrate clear evidence of error by OWCP in the
denial of her claim.15
Appellant contended that she tried to document her work exposure to inappropriate
equipment and what she believed to be a potential safety hazard that was not corrected while she
was assigned to the workplace. She also alleged there was managerial negligence regarding the
nonreplacement of her chair. These contentions, however, do not establish clear evidence of
error on the part of OWCP. It denied appellant’s claim on the grounds that fact of injury was not
established. Appellant’s factual assertions are insufficient to prima facie shift the weight of the
evidence in favor of her claim. The underlying issue is whether the event had occurred as
alleged and whether there was a medical condition causally related to such exposure.
Appellant’s statements, which focus on alleged errors by her employer, are irrelevant to the
denial of her claim. While her statements add some further detail into the nature of her claim,
the Board finds that her contentions are insufficient to raise a substantial question concerning the
correctness of OWCP’s denial of her claim or to shift the weight of the evidence in her favor.
9

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

10

See Leona N. Travis, supra note 8.

11

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

12

Leon D. Faidley, Jr., supra note 4.

13

Pete F. Dorso, 52 ECAB 424 (2001).

14
15

20 C.F.R. § 10.607(a); see Robert F. Stone, 57 ECAB 292 (2005).
Id. at § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

4

The medical reports and diagnostic testing submitted by appellant are insufficient to
establish clear error by OWCP in denying her claim. Dr. Stefanis’ reports and the diagnostic
testing fail to address the underlying issue of whether she sustained a back condition caused by
the established work factors. While he noted that appellant believed her right sided sciatica was
due to not having an ergonomic chair, he did not offer an opinion on the causal relationship of
appellant’s sciatica. The term clear evidence of error is intended to represent a difficult standard.
The submission of a detailed, well-rationalized medical report which, if submitted prior to when
the denial was issued, would have created a conflict in medical opinion requiring further
The medical evidence submitted on
development, is not clear evidence of error.16
reconsideration does not raise a substantial question as to the correctness of OWCP’s decision.
Therefore, appellant has not submitted evidence of clear error.
Appellant’s arguments on appeal are largely repetitious of her assertions on
reconsideration. OWCP denied her claim finding she did not sufficiently identify or established
specific employment factors or incidents as a cause of her claimed condition and because the
medical opinion evidence failed to establish a diagnosed condition causally related to her work
factors. Appellant’s assertions do not show that OWCP committed clear evidence of error.
Appellant also submitted new evidence of appeal but the Board is precluded from reviewing new
evidence on appeal.17
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and failed
to present clear evidence of error.

16

Joseph R. Santos, 57 ECAB 554 (2006); Federal (FECA) Procedure Manual, supra note 6 at Chapter 2.1602.3c
(January 2004).
17

See 20 C.F.R. § 501.2(c)(1).

5

ORDER
IT IS HEREBY ORDERED THAT the February 22, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 12, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

